internal_revenue_service number release date index number ---------------------------------- ----------------------------- ---------------------------------------- ----------------------------------------------- ----------------------- re ------------------------------------------ - department of the treasury washington dc person to contact -------------------------- id ------------- telephone number --------------------- refer reply to cc psi b09 - plr-103649-03 date date ------------------- --------------------------- --------------------------- -------------------------- ----------------------------------------------------- legend legend trustees --------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------- corporation state a_trust trust date settlors state b state b citation ------------------------------------------------------ state b statute ----------------------------------------------------- ------------------------------------------------------------- -------------------------------- --------------------------- ------------------ --------- ------------------------------------------------------------ plr-103649-03 state b court dear ---- ---------- this is in response to your letter dated date submitted on behalf of trustees requesting a ruling regarding the income gift and generation-skipping_transfer gst tax consequences of the proposed judicial modification of two trusts the information submitted and representations made are as follows corporation is the owner of certain residential_real_property the property located in state a corporation's stock is owned approximately ------ by trust and approximately ------ by trust on date settlors created trust for the benefit of their four children pursuant to article ii of trust the trust estate was divided into four equal trust shares one for each child article iii paragraph a of trust provides in part that until the death of the last surviving child of settlors the trustee shall after consulting with the respective beneficiaries of trust and trust allocate the use of property owned by corporation among the settlors' children and the beneficiaries of trust article iii paragraph b provides that each child possesses the testamentary power to appoint the principal of such child's separate share among any one or more of such child's creditors to the extent that a child does not effectively exercise her testamentary_power_of_appointment the unappointed property shall be added to and commingled with the principal of trust article v permits the trustee to hold and operate shares in corporation to exercise voting rights with respect to corporation and to sell any property received from the settlors or any other source at either public or private sale for cash or on credit on date settlors also created trust for the benefit of their grandchildren and great-grandchildren article iii paragraph a of trust provides in part that the trust estate shall be held as a single trust for the benefit of settlors' grandchildren and great-grandchildren including grandchildren and great-grandchildren born prior to the termination of trust during the term of the trust the trustee shall after consulting with the respective beneficiaries of trust and trust allocate the use of property owned by corporation among the various beneficiaries of trust and trust plr-103649-03 article iii paragraph b provides that on the death of the last survivor of the named grandchildren and great-grandchildren trust shall terminate and the trust estate shall be distributed to the settlors' then living issue per capita article v permits the trustee to hold and operate shares in corporation to exercise voting rights with respect to corporation and to sell any property received from settlors or any other source at either public or private sale for cash or on credit trustees represent that trust presently has an inclusion_ratio of zero because of allocations of settlors’ gst exemptions that occurred each time property was transferred to trust trustees further represent that there have been no additions actual or constructive to trust after the dates of the gst allocations to trust the beneficiaries under article iii paragraph a of trust and trust the beneficiaries have determined that they no longer wish to use property as a result beneficiaries now seek to compel trustees pursuant to the authority granted under the terms of trust and trust to cause corporation to dispose_of property and to invest the proceeds of sale into income-producing property because neither trust nor trust contains any provisions governing how the trusts will be administered if property is converted into other assets it will be impossible for trustees to satisfy the dispositive provisions of trust and trust following the sale_or_other_disposition of property in light of the fact that beneficiaries no longer wish to use property trustees have a fiduciary obligation to cause the conversion of property into productive assets in addition if trustees compel corporation to convert property into income-producing assets trustees will be required to distribute the income to beneficiaries in lieu of beneficiaries’ right to use property pursuant to state b law state b citation thus under state b law a use interest in trust and trust is equivalent to an income_interest in trust and trust the conversion of beneficiaries’ income interests in trust and trust to unitrust interests is also supported by state b law more specifically state b statute provides in part that a trustee may convert an income trust to a total return unitrust if i the trustee adopts a written_statement regarding trust distributions that provides that future distributions from the trust will be unitrust amounts rather than net_income and indicates the manner in which the unitrust_amount will be calculated and the method in which the fair_market_value of the trust will be determined and ii the percentage to be used to calculate the unitrust_amount is not greater than or less than state b statute further provides that if a trustee desires to convert an income trust to a total return unitrust the trustee may petition the circuit_court for such order as the trustee deems appropriate plr-103649-03 in accordance with the foregoing trustees have petitioned state b court for an order i authorizing trustees to cause corporation to sell property ii directing trustees to vote trust and trust 2’s shares in corporation in a manner that will cause corporation to distribute income to its shareholders at least annually and iii modifying the terms of trust and trust to simultaneously convert beneficiaries’ interests in the trusts from use interests to income interests and then from income interests to unitrust interests pursuant to state b law the resulting trusts shall be referred to herein as restated trust and restated trust pursuant to article iii of restated trust the trust estate will divide into four separate trust shares one for each child article iii paragraph a of restated trust provides generally that the trustee shall in each taxable_year of each trust pay a unitrust_amount equal to of the net fair_market_value of the assets held in trust valued as of the first day of the taxable_year to or for the benefit of each child in cash in_kind or partly in each article iii paragraph e of restated trust provides that each child's separate trust shall terminate upon each child’s respective date of death in addition each child possesses the testamentary power to appoint the principal of such child's separate share among any one or more of such child's creditors to the extent that a child does not effectively exercise her testamentary_power_of_appointment the unappointed property shall be added to and commingled with the principal of trust article iii of restated trust provides that the trust estate will be held for the benefit of the settlors' grandchildren and great-grandchildren including grandchildren and great-grandchildren born prior to the termination of trust article iii paragraph a of restated trust provides generally that the trustee shall in each taxable_year of the trust pay a unitrust_amount equal to of the net fair_market_value of the assets held in trust valued as of the first day of the taxable_year to or for the benefit of the beneficiaries in cash in_kind or partly in each article iii paragraph of restated trust provides that on the death of the last survivor of the named grandchildren and great-grandchildren trust shall terminate and the trust estate shall be distributed to the settlors' then living issue per capita upon court approval of the proposed modifications to trust and trust corporation will file form_2553 to be treated as an s_corporation pursuant to sec_1361 each trust share of restated trust will file an election to be treated as an electing_small_business_trust esbt pursuant to sec_1361 restated trust will file an esbt election pursuant to sec_1361 plr-103649-03 trustees represent that trust and trust have not made elections to be qualified subchaper s trusts trust and trust are not exempt from tax under subtitle a of the code and each beneficiary of trust and trust is an individual trustees request the following rulings the proposed judicial modification of trust will not adversely affect trust 2’s zero inclusion_ratio attributable to the gst_exemption previously allocated thereto the proposed judicial modification of trust and trust will not cause either trust to be subject_to federal gift_tax under sec_2501 the proposed judicial modification of trust and trust will not cause there to be a disposition under either trust for purposes of sec_1001 and therefore will not result in the recognition of gain_or_loss the four equal trust shares of restated trust and restated trust satisfy the requirements of sec_1361 ruling sec_2601 imposes a tax on every generation-skipping_transfer sec_2611 defines the term generation-skipping_transfer as a taxable_distribution a taxable_termination and a direct_skip under b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the generation-skipping_transfer_tax provisions do not apply to any generation skipping transfer under a_trust as defined in sec_2652 that was irrevocable on date however this exemption does not apply if additions actual or constructive are made to the trust after date every individual shall be allowed a gst_exemption of dollar_figure which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor that has not been allocated within the time prescribed by sec_2632 shall be deemed to be allocated as follows - a first to property that is the subject of a direct_skip occurring at such individual’s death and b second to trusts with respect to which such sec_2632 provides that any portion of an individual’s gst_exemption sec_2631 provides that for purposes of determining the inclusion_ratio sec_2654 provides that the portions of a_trust attributable to transfers plr-103649-03 individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after such individual’s death from different transferors shall be treated as separate trusts sec_26_2601-1 provides generally that any trust in existence on date will be considered an irrevocable_trust unless otherwise provided in sec_26_2601-1 or c relating to property includible in a grantor's gross_estate under sec_2038 and sec_2042 judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 or hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status the rules contained in sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides rules for determining when a modification sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy ' b i a b or c of this section by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in ' than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided in the original trust sec_26_2601-1 provides that for purposes of this section a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer to determine whether a modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification if the effect of the modification cannot be immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in ' than the person or plr-103649-03 persons who held the beneficial_interest prior to the modification a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust in addition administration of a_trust in conformance with applicable local law that defines the term income as a unitrust_amount or permits a right to income to be satisfied by such an amount or that permits the trustee to adjust between principal and income to fulfill the trustee’s duty_of impartiality between income and principal beneficiaries will not be considered to shift a beneficial_interest in the trust if applicable local law provides for a reasonable apportionment between the income and remainder beneficiaries of the total return of the trust and meets the requirements of sec_1_643_b_-1 sec_26_2601-1 example considers a situation where a_trust that is otherwise exempt from the gst tax provides that trust income is payable to a for life and upon a's death the remainder is to pass to a's issue per stirpes state x the situs of the trust then amends its income and principal statute to define income as a unitrust_amount of of the fair_market_value of the trust assets valued annually the example concludes that the administration of the trust in accordance with the state statute defining the income to be a unitrust_amount will not be considered to shift a beneficial_interest in the trust therefore the trust will not be subject_to the provisions of chapter further under the facts of the example no trust_beneficiary will be treated as having made a gift_for federal gift_tax purposes and neither the trust nor any trust_beneficiary will be treated as having made a taxable_exchange for federal_income_tax purposes the supreme court of state b has determined that upon the conversion of residential_real_property held in trust into income-producing assets the trustee must distribute the income to the trust beneficiaries in lieu of the beneficiaries’ right to use the real_property state b citation in addition state b statute provides in part that a trustee may convert an income trust to a total return unitrust if i the trustee adopts a written_statement regarding trust distributions that provides that future distributions from the trust will be unitrust amounts rather than net_income and indicates the manner in which the unitrust_amount will be calculated and the method in which the fair_market_value of the trust will be determined and ii the percentage to be used to calculate the unitrust_amount is not greater than or less than state b statute further provides that with regard to residential property that as of the first business_day of the current valuation year one or more beneficiaries of the trust have a right to occupy or possess the right to possession and control shall be deemed to be the unitrust_amount with respect to such property no guidance has been issued concerning judicial modifications that may affect the status of trusts that are exempt from gst tax because sufficient gst_exemption plr-103649-03 was allocated to the trust to result in an inclusion_ratio of zero at a minimum a modification that would not affect the gst status of a grandfathered trust should similarly not affect the exempt status of such a_trust in this case the terms of trust and trust provide that until the death of the survivor of beneficiaries the trustee shall allocate the use of property owned by corporation among beneficiaries trustees have petitioned state b court for an order modifying the terms of trust and trust to convert beneficiaries’ use interests in the trusts to income interests and then convert beneficiaries’ income interests to unitrust interests pursuant to state b law in state b upon the conversion of residential_real_property held in trust into income-producing assets the trustee must distribute the income to the trust beneficiaries in lieu of the beneficiaries’ right to use the real_property see state b citation thus beneficiaries’ use interests in property are equivalent to income interests in that property under state b law furthermore pursuant to sec_26_2601-1 and sec_26_2601-1 example the conversion of beneficiaries income interests into unitrust interests in conformance state b statute will not be considered to shift a beneficial_interest in the trust based on the foregoing we conclude that the proposed judicial modification of trust will not adversely affect trust 2’s zero inclusion_ratio and that trust and restated trust will continue to be exempt from the gst tax ruling sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during the calendar_year by any individual resident or nonresident sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if the gift is made in property the value thereof at the date of the gift is considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than adequate_and_full_consideration in money_or_money's_worth then the amount by which the value of the property exceeded the value of the consideration is deemed to be a gift and is included in computing the amount of gifts made during the calendar_year in this case the proposed judicial modifications to trust and trust are consistent with applicable state law that would be applied by the highest court of plr-103649-03 state b because beneficiaries will have the same beneficial_interest in trust and trust following the proposed modification as they had prior to any modification no transfer of property will be deemed to occur therefore we conclude that the proposed judicial modifications of trust and trust will not cause a direct or indirect transfer of property accordingly the proposed judicial modifications do not constitute taxable_gifts under sec_2501 ruling sec_61 provides that gross_income includes gains derived from dealings in property under sec_1_61-1 gross_income means all income from whatever source derived unless excluded by law gross_income includes income realized in any form whether in money property or services under sec_1001 gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in such section for determining loss over the amount_realized under sec_1_1001-1 the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially in_kind or in extent is treated as income or loss sustained the conversion of trust and trust from use trusts to income trusts results from the exercise by trustees’ of their authority to dispose_of property under the trust documents and therefore there is no sale_or_other_disposition under sec_1001 of a_trust interest by any beneficiary the court order being sought will amend the terms of the trusts to reflect their new status as income trusts in addition the conversion of trust and trust from income trusts to unitrusts by a court-approved exercise of the trustee’s authority to make the conversion under state b statute is not a sale_or_other_disposition under sec_1001 of a_trust interest by any beneficiary ruling sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect sec_1361 provides that the term small_business trust means a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other then an estate a_trust described in sec_1361 or an organization described in sec_1361 c have a nonresident_alien as a shareholder and d more than one class of stock plr-103649-03 under sec_1361 an electing_small_business_trust is an eligible shareholder of an s_corporation sec_1361 defines electing_small_business_trust sec_1361 provides that except as provided in sec_1361 the term electing_small_business_trust means any trust if - i such trust does not have as a beneficiary any person other than an individual an estate or an organization described in paragraph or of sec_170 ii no interest in such trust was acquired by purchase and iii an election under sec_1361 applies to such trust sec_1361 provides that the term electing_small_business_trust shall not include - i any qualified_subchapter_s_trust as defined in sec_1361 if an election under sec_1361 applies to any corporation the stock of which is held by such trust ii any trust exempt from tax under subtitle a of chapter and iii any trust exempt from tax under subtitle a of chapter and iii any charitable_remainder_annuity_trust or charitable_remainder_unitrust as defined in sec_644 sec_1361 provides that for purposes of sec_1361 the term potential_current_beneficiary means with respect to any period any person who at any time during such period is entitled to or at the discretion of any person may receive a distribution from the principal or income of the trust notice_97_49 1997_2_cb_304 provides that for purposes of sec_361 the term beneficiary does not include a distributee trust but does include those persons who have a beneficial_interest in the property held by the distributee trust furthermore the notice provides that for purposes of sec_1361 if a distributee trust becomes entitled to or at the discretion of any person may receive a distribution from principal or income of the esbt then the trust will become a potential_current_beneficiary and the s_corporation_election will terminate unless the distributee trust is a_trust described in sec_1361 based on the representations made the information provided and the assumption that the interest of any contingent charitable_beneficiary of the trusts described in sec_170 is so remote as to be negligible and that such contingent charitable beneficiaries are therefore not beneficiaries of restated trust and restated trust as described in sec_1361 we conclude that the beneficiaries of restated trust and restated trust individuals and are qualified beneficiaries accordingly upon the four equal trust shares of restated trust and restated trust making valid and timely elections under sec_1361 the trusts will satisfy the requirements of sec_1361 except as expressly provided herein no opinion is expressed or implied this ruling is directed only to the taxpayers requesting it sec_6110 plr-103649-03 concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter provides that it may not be used or cited as precedent letter is being sent to your taxpayer representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this the rulings contained in this letter are based upon information and sincerely james f hogan james f hogan acting branch chief branch office of associate chief_counsel passthroughs special industries enclosure copy for purposes
